Citation Nr: 0620664	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-37 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefit 
purposes.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to July 
1942, and from February 1945 to February 1946.  He died in 
December 1994.  The appellant seeks recognition as his 
surviving spouse for the purpose of obtaining VA death 
benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO or AOJ).  A notice of disagreement 
was filed in June 2003, a statement of the case was issued in 
August 2004, and a substantive appeal was received in October 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The RO last reviewed the issue on appeal in February 2005, at 
which time it issued a supplemental statement of the case.  
However, following the RO's August 2005 certification of the 
appeal to the Board, in September 2005, additional evidence 
was submitted to the Board by the appellant.  This evidence 
includes a document entitled 'Marriage Contract.'  Such 
evidence was associated with the record without  waiver of 
initial AOJ consideration.  Pursuant to 38 C.F.R. 
§ 20.1304(a) and Chairman's Memorandum 01-05-09, when 
additional pertinent evidence is timely received by the 
Board, a waiver solicitation letter will be issued to the 
appellant.  The Board, however, finds that in lieu of a 
waiver solicitation letter, a remand is necessary for AOJ 
review of the additional evidence.  Upon review of the 
evidence of record, the Board notes the extensive 
investigation conducted by the RO with regard to the validity 
of appellant's claimed marriage to the veteran, and the 
appellant's repeated contention that a marriage contract was 
unavailable for review.  In light of the appellant's 
submission of a 'Marriage Contract' purportedly documenting 
her marriage to the veteran, and in light of the RO's 
extensive investigation into this matter, the Board finds 
that further development action and AOJ review of the 
additional evidence is necessary prior to review by the 
Board.  Thus, a remand is necessary for RO review of the new 
evidence.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Lastly, the Board notes that pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), which has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005), VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that the 
February 2001 and December 2003 correspondence issued to the 
appellant is insufficient as it fails to advise the claimant 
to provide any evidence in her possession that pertains to 
the claim, thus the RO should provide the appellant with 
corrected notice and assistance provisions of the VCAA, as it 
pertains to her claim for recognition as the veteran's 
surviving spouse for VA death benefit purposes.  Further, 
during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the appellant of the evidence necessary 
to substantiate her claim for recognition 
as the veteran's surviving spouse, what 
evidence she is to provide, what evidence 
VA will attempt to obtain, and advise her 
to provide any evidence in her possession 
that pertains to the claim, in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Appropriate notice 
of the elements of the underlying claim 
should also be furnished to the appellant 
to comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take appropriate 
development action to verify the validity 
of the "Marriage Contract" submitted by 
the appellant. 

3.  After completion of the above, the RO 
should review the claims files, to 
include all evidence received since the 
most recent supplemental statement of the 
case, and determine if the benefit sought 
on appeal is warranted.  If the benefit 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



